IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-50933
                        Conference Calendar



BILLY YORK EPPINGER,

                                         Plaintiff-Appellant,

versus

COUNTY OF BELL; PATTERSON, Jail Administrator, Major of the
Bell County Law Enforcement Center,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-98-CV-159
                       --------------------

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Billy York Eppinger, Texas inmate # 588363, appeals the

dismissal of his 42 U.S.C. § 1983 complaint under Fed. R. Civ.

P. 12(b)(6) for failure to state a claim.     Eppinger contends that

the defendants’ conduct in withholding his mail forced him to

enter a plea of nolo contendere to a drug charge and prevented

him from asserting a defense to that criminal charge.    Eppinger’s

factual allegations, viewed in the light most favorable to him,

do not state a claim for relief under § 1983.     See Spiller v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50933
                                -2-

City of Texas City, Police Dep’t, 130 F.3d 162, 164 (5th Cir.

1997).   Eppinger’s allegations necessarily imply the invalidity

of his conviction, and Eppinger’s claim for damages is not

cognizable under § 1983 because he has not shown that his

conviction has been reversed on direct appeal, expunged by

executive order, declared invalid by an authorized state

tribunal, or called into question by a federal court's issuance

of a writ of habeas corpus under 28 U.S.C. § 2254.   Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994); Johnson v. McElveen, 101

F.3d 423, 424 (5th Cir. 1996).

     Eppinger’s appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.      See

5TH CIR. R. 42.2.

     The district court’s dismissal of Eppinger’s § 1983

complaint for failure to state a claim and the dismissal of this

appeal as frivolous count as two separate strikes for purposes of

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996)(dismissal in district court and subsequent

dismissal as frivolous of appeal count as two strikes).    We

caution Eppinger that once he accumulates three strikes, he may

not proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See § 1915(g).

     DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.